DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains groups of claims directed to more than one species and subspecies of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	

	Two groups of Species:
The species of evaporation source movement are as follows: 
1A) Fig. 1 (evaporation source 100 moves without track), or 
1B) Fig. 2 (evaporation source 100 moves on linear track 200), or
1C) Figs. 3-4 (3 sets of crucibles and pipes moves on linear track 200), or
1D) Figs. 5A-B (3 sets of crucibles and pipes moves on looped track 530).

The species of substrate arrangement are as follows: 
2A) Fig. 1 (same as Figs. 2-6, two opposite substrates), or
2B) Fig. 8A (four substrates, two facing opposite the other two), or
2C) Fig. 8B (four substrates facing the same direction), or



The Species listed as groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: a priori common feature is present in claims 1, 8, and 14 is in claim 1. The limitations of claim 1 are taught by US 20120064728 which teaches a linear guide, evaporation source and distribution pipe (Figs. 3A-F, see Applicants’ submitted IDS, 07/14/2021) and US 20090232976 which teaches shield 26 (Fig. 2, see Applicants’ submitted IDS, 07/14/2021), the motivation to combination is film thickness uniformity. Therefore, there is a lack of unity a posteriori.

Applicant is required, in reply to this action, to elect a single species from each group (for example, 1C and 2B) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Currently, no claims are generic for the apparatus claims, at least because Fig. 1 does not have shield.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Due to complexity of the Species in the instant Application, phone restriction was not attempted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEATH T CHEN/Primary Examiner, Art Unit 1716